293 S.W.3d 451 (2005)
Bryan CRUMP, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85101.
Missouri Court of Appeals, Eastern District, Division Three.
June 28, 2005.
Amanda R. Schehr, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Ronald S. Ribaudo, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Bryan Crump ("movant") appeals from the order of the motion court dismissing his motion for post-conviction relief pursuant to Rule 29.15 without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).